Hollman v 480 Assoc., Inc. (2016 NY Slip Op 03099)





Hollman v 480 Assoc., Inc.


2016 NY Slip Op 03099


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Tom, J.P., Mazzarelli, Friedman, Richter, Kahn, JJ.


976 160160861/13

[*1]Carol Hollman, Plaintiff-Appellant-Respondent,
v480 Associates, Inc., Defendant-Respondent-Appellant, The City of New York, Defendant-Respondent.

A cross appeal having been taken to this Court by defendant 480 Associates, Inc., from order of the Supreme Court, New York County (Frank P. Nervo, J.), entered on or about February 25, 2015,
And said cross appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated April 8, 2016,
It is unanimously ordered that said cross appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: APRIL 21, 2016
CLERK